Citation Nr: 1413443	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder not otherwise specified, anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, and September 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board is aware that the Atlanta, Georgia RO has characterized the Veteran's posttraumatic stress disorder (PTSD) claim as being on appeal from an April 2007 rating decision.  However, the Board finds that the January 2006 statement by M.O. and February 2006 statement by A.H., submitted by the Veteran in February 2006, constitute new and material evidence received prior to the expiration of the appeal period for the December 2005 rating decision, and therefore were filed in connection with the Veteran's June 2005 claim for service connection for PTSD.  38 C.F.R. § 3.156(b) (2013).  Accordingly, the December 2005 rating decision did not become final, and the PTSD claim is on appeal from that rating decision.  

In an October 1994 decision, the Atlanta, Georgia RO denied the Veteran's claim of entitlement to service connection for PTSD.  The rating decision did not specifically address any psychiatric disability other than PTSD.  In rating decisions in March 1998, July 2000, and March 2003, the RO denied reopening the claim of entitlement to service connection for PTSD based on the determination that no new and material evidence had been submitted.  Thus, as explained below, new and material evidence is required to reopen the claim before the Board may consider the claim for PTSD on the merits.  

As for an acquired psychiatric disorder other than PTSD, new and material evidence is not necessary, as these additional disabilities were not addressed in the October 1994 decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Veteran's treatment records include diagnoses of depressive disorder not otherwise specified (NOS), anxiety, and bipolar disorder.  The Court of Appeals for Veterans Claims has held in the context of a claim for service connection for a psychiatric disorder, that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, anxiety, and bipolar disorder.

In July 2000, the RO issued a rating decision denying the Veteran's claim of entitlement to service connection for schizophrenia.  In June 2011, the RO issued a rating decision reopening the claim on the basis of the diagnosis of psychosis NOS in the Veteran's VA treatment records, and denied entitlement to service connection for schizophrenia on the merits.  The Veteran did not file a notice of disagreement with that decision.  Thus that decision is final, and the issue of entitlement to service connection for schizophrenia is not currently before the Board.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  The Veteran was provided an opportunity to set forth her contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the hearing is contained in the Virtual VA paperless claims processing system.

The Virtual VA paperless claims processing system also contains March 2006 notice letters, and the June 2011 rating decision; other documents contained on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The issue of entitlement to service connection for headaches, to include migraines, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, anxiety, and bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  An October 1994 rating decision denied entitlement to service connection for PTSD based on the determination that there was no evidence of record that the Veteran's PTSD was incurred in or aggravated by her military service.  

2.  The Veteran did not submit a notice of disagreement with the October 1994 rating decision.  No new and material evidence was received by VA within one year of the issuance of the October 1994 rating decision.

3.  Unappealed rating decisions in March 1998, July 2000, and March 2003 denied reopening the claim of entitlement to service connection for PTSD based on the determination that no new and material evidence had been submitted relevant to a verifiable in-service stressor, or a link between the Veteran's PTSD and an in-service stressor.  

4.  The additional evidence presented since the RO decision in March 2003 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decisions, which denied reopening the claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2.  The additional evidence received since the March 2003 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final rating decision in March 2003, whereby the RO denied reopening the claim of service connection for PTSD, the following evidence was of record.  The Veteran filed a claim in December 1993 of service connection for PTSD.  A December 1993 treatment note from the Augusta VA Medical Center (VAMC) included the Veteran's reports of combat-related nightmares as well as auditory and visual hallucinations, and that she was "traumatized by being left in command of a post [with] no ammunition...for guard duty."  A statement received in October 1994 from the 319th Transportation Unit stated that the Veteran had "lost her official military medical records," therefore the unit could not provide the Veteran's service treatment records to VA.  Copies of service treatment records received from the Veteran, dated February 1989 to July 1991, included a July 1991 examination upon the Veteran's release from active duty, in which the Veteran was listed as psychiatrically normal.  In an August 1997 statement, the Veteran contended that she could not get used to the environment of Saudi Arabia when deployed, that she received treatment after she took an overdose of aspirin, and that she was treated for thirty days in a medical unit in King Khalid Military City (KKMC) "where they treated psycho soldier."  The Veteran also stated she was lost in the desert for five days after her truck got a flat tire, and that she was sent to Long Base Alper where she "did night duty in a little hut made of sand bags and [a] little window to look out of."  A July 1997 Augusta VAMC psychiatric discharge summary included diagnoses of PTSD and psychotic disorder NOS, and the Veteran's report that she took an overdose of aspirin in service "because she wanted to come home after seeing a soldier run over by a tank," as well as "intrusive thoughts of Saudi Arabia."  An August 1997 outpatient treatment note from the Augusta VAMC noted the Veteran's visual hallucinations of soldiers chasing her, as well as of helicopters and handcuffs.  Treatment notes from the Washington, D.C. VAMC dated March 1999 included notations of "evidence of PTSD related to Gulf War experiences," and that the Veteran reported "a number of frightening/horrifying incidents that she witnessed in the Gulf War...[including] watching an Iraqui [sic] soldier run over by a line of tanks."  An August 1999 psychiatric discharge summary from the Atlanta VAMC included the Veteran's reports that she "kept seeing that soldier," and flashbacks of soldiers standing over her.  The Veteran's July 2002 claim to reopen claimed the following in-service stressors: she fell into a bee hive during basic training in 1979 and was stung from the waist down, causing severe pain and swelling; in 1981 at Fort Rucker she was left alone in a field in a helicopter overnight during a thunderstorm; and while deployed in Saudi Arabia she was exposed to oil burns, gases, wind storms, and constant SCUD missile attacks, the female tent blew away while they were in it, the Veteran saw a female soldier blown up by a grenade, and she fell off a truck and was dragged for about a mile causing her injury.

The RO issued the last final rating decision in March 2003 denying the Veteran's request to reopen her claim of service connection for PTSD.  In its October 1994 rating decision, the RO denied the claim of service connection for PTSD, as the RO determined that there was no evidence of record showing the Veteran's PTSD was incurred in or aggravated by her military service.  The RO determined in its March 1998, July 2000, and March 2003 rating decisions that the evidence submitted was not new and material as it did not show a link between the Veteran's current psychiatric sympoms and an in-service stressor, and the RO could not verify that the claimed in-service stressors actually occurred.  The Veteran did not submit a notice of disagreement with the October 1994, March 1998, July 2000, or March 2003 rating decisions within a year of their issuance, and no additional evidence was received before the appeal periods expired.  As such, the October 1994, March 1998, July 2000, and March 2003 rating decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the last final denial in March 2003 includes a January 2006 statement by M.O., a February 2006 statement by A.H., Augusta VAMC treatment notes dated May 2006, May 2007, and March 2009, statements by the Veteran in June 2006 and March 2009, and the February 2014 Travel Board hearing testimony, which are new and material evidence because they were not of record at the time of the last final rating decision in March 2003, and they provide details of claimed PTSD stressors during service not previously of record, to include personal assaults during both periods of active duty.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD as it raises a reasonable possibility that the Veteran suffered an in-service stressor related to her current PTSD diagnosis.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

The evidence of record indicates the Veteran receives disability benefits from the Social Security Administration.  See, e.g., August 2005 VA mental health treatment plan.  Numerous VA treatment notes and a May 2007 letter include the opinion of a VA psychiatrist that the Veteran is unemployable due to her psychiatric conditions.  See, e.g., October 2001 VA psychiatrist note; May 2007 letter from Dr. S.H.  On remand, the RO or AMC should obtain the Veteran's SSA records.

During the February 2014 Travel Board hearing, the Veteran testified that she began receiving mental health treatment about 1993 from the Augusta VAMC, about 1995 from the Washington, D.C. VAMC, and about 1994 from a VA hospital near Fort Belvoir, Virginia.  The Veteran also testified she continues to receive treatment from the Augusta VAMC.  The record contains treatment records from the Augusta VAMC dated December 1993 to March 2009.  Treatment records from the Washington, D.C. VAMC dated March 1999 are of record, and records dated between 1997 and 1999 had been requested by the RO.  On remand, the RO or AMC should obtain any treatment records from the Washington, D.C. VAMC, to include those prior to 1999, any treatment records from any VA treatment facilities near Fort Belvoir, Virginia beginning in 1994, and any updated VA treatment records, to include those from the Augusta VAMC.

A Report of Investigation from the U.S. Army Criminal Investigation Command regarding the investigation into the Veteran's alleged sexual assault in December 1981 indicates that the Veteran was treated at the Lyster U.S. Army Hospital in Fort Rucker, Alabama.  Further, the service treatment records currently of record indicate mental health consultations were conducted in February 1982 and March 1982 at the Department of Community Mental Health at the Lyster Army Hospital.  On remand, the RO or AMC should attempt to obtain all of the Veteran's treatment records from the Lyster Army Hospital at Fort Rucker, Alabama.

Some of the Veteran's service treatment records and service personnel records are associated with the claims file.  However, these records do not include service treatment or personnel records for the Veteran's second period of active duty, from September 1990 to November 1991; the Veteran has provided copies of some of these service treatment records.  The service personnel records which are of record include copies of the Veteran's orders when she was transferred among different Reserve units, to include those units in which she served before and after her second period of active duty, as well as her last Reserve unit.  On remand, the RO or AMC should contact these units, to include the last Reserve unit to which the Veteran was assigned, the 414th Transportation Company, and attempt to obtain the Veteran's service treatment and service personnel records.  

In an April 2007 memorandum, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors.  However, the Veteran has provided more information regarding her claimed stressors through her written statements, in her discussions with VA medical providers, and in her February 2014 Travel Board hearing testimony, to include that she reported a sexual assault while deployed during her second period of active duty, as well as details regarding a soldier killed when he was run over during that deployment.  See February 2014 Travel Board hearing testimony; June 2009 substantive appeal.  On remand, the AOJ should take appropriate action to verify the Veteran's claimed stressor(s) with the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressor(s) lacks sufficient information for verification purposes, such should be noted in a formal finding.

Although an in-service stressor has not been verified, it is unclear whether the Veteran may have PTSD due to fear of hostile military or terrorist activity-a stressor that does not require independent verification.  See 38 C.F.R. § 3.304(f)(3).  The Veteran's claimed in-service stressors include being exposed to oil burns, gases, and fearing SCUD missile attacks while deployed in Southwest Asia in support of Operation Desert Storm.  See, e.g., July 2002 claim.

Further, the Veteran's claimed stressors now include in-service personal assaults.  Although the Report of Investigation from the U.S. Army Criminal Investigation Command regarding the Veteran's alleged sexual assault indicates the charges were dropped against the alleged assailant, the report potentially corroborates the occurrence of the December 1981 personal assault.  Also of record are the Veteran's written statements, her VA treatment records with statements to providers, lay statements from fellow unit members, and the Veteran's February 2014 Travel Board hearing testimony, which potentially corroborate the alleged sexual assault by a unit officer during the Veteran's deployment is Southwest Asia.  Pursuant to 38 C.F.R. § 3.304(f)(5), "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  

On remand, the RO or AMC should provide the Veteran with a VA examination, and obtain a medical opinion addressing any diagnosis of a current acquired psychiatric disorder(s), to include PTSD, and whether there is a link between any current diagnosis and any in-service stressor(s).  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain all of the Veteran's records from SSA.  All obtained records should be associated with the claims file.

2. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include from the Washington, D.C. VAMC, to include records dated prior to 1999, any treatment records from any VA treatment facilities near Fort Belvoir, Virginia since 1994, and any recent VA treatment records, to include from the Augusta VAMC.  All obtained records should be associated with the claims file.

3. The RO/AMC should request hospital records for the Veteran's treatment, to include mental health treatment, at the Lyster U.S. Army Hospital at Fort Rucker, Alabama from December 1981 through March 1982, from the appropriate records repository.  Efforts to obtain these records should be documented in the claims folder.  All obtained records should be associated with the claims file.

4. The RO/AMC should request the Veteran's Reserve records, to include her service treatment and personnel records, from the appropriate records repository, to include contacting the Army Reserve Units indicated in the available service personnel records.  These units include the 551st Signal Battalion, 15th Signal Brigade; the 319th Transportation Company; the 1015th Maintenance Company; the 324th Signal Battalion; "55 MAT MGT CTR"; "108 IN RGT"; and the 414th Transportation Company.  Efforts to obtain these records should be documented in the claims folder.  All obtained records should be associated with the claims file.

5. For items #1, #2, #3, and #4, the RO/AMC must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the RO/AMC should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

6. After #4 and #5 have been completed, and all available service treatment or personnel records have been obtained and associated with the claims file, the RO or AMC should undertake any necessary development to independently verify the Veteran's described in-service stressors, to include:

a) Being lost in the desert of Saudi Arabia for five days with a flat truck tire during her deployment during her second period of active service (September 1990 to November 1991);

b) Witnessing a soldier run over and killed by a truck or tank on the Khyber Military Base, during the middle of her deployment in Southwest Asia, after being stations at Khyber Military Base for about two months;

c) A personal assault around March 1991 by an E-7 in the Veteran's unit while deployed in Southwest Asia, named in the January 2006 statement by M.O., in the February 2006 statement by A.H., and the Veteran's June 2006 statement, which the Veteran states she reported to her commanding officer, and which it is alleged in the above statements led to the Veteran being transferred to a different unit(s) for a period of time while deployed.  

Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the RO or AMC should notify the Veteran and her representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

7. After #1-6 have been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of her claimed acquired psychiatric disorders, to include PTSD, depressive disorder NOS, anxiety, and bipolar disorder.  The claims file, including a copy of this remand, and a summary of any verified in-service stressors, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since June 2005.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

If a diagnosis of PTSD is not warranted, the examiner should, to the extent possible, reconcile his/her findings with the diagnosis of PTSD in the Veteran's VA treatment records.  

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.  The examiner is to note the Veteran's reported stressor of having to seek cover from SCUD missile attacks while deployed in Southwest Asia in support of Operation Desert Storm.  See July 2002 claim; DD 214. 

d) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to an in-service personal assault.  The examiner is to note the Veteran's report of a sexual assault in December 1981 by a friend of her boyfriend (see, e.g., Report of Investigation from the U.S. Army Criminal Investigation Command), the Veteran's report that she was sexually assaulted by an E-7 in her unit while deployed in Southwest Asia (see, e.g., Veteran's June 2006 statement), and her report that a female commander in a Reserve unit "pressured her into doing sexual things she did not want to do" (see March 2009 Augusta VAMC treatment note).

e) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since June 2005, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

f) If a personality disorder is found, the examiner should offer an opinion as to whether such disorder was subject to a superimposed disease or injury in service, or was otherwise aggravated by service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

8. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


